Pearson, C. J.
The case of The State v. George, 5 Jones, 233, is one precisely in point here, and we adopt the opinion delivered in that case as our opinion in this.-
Every thing that the prisoner said and did, after he had witnessed the torture inflicted upon Geor-ge, was “ with the fear of the lash before his eyes.” ! The party had assembled with a determination to find out the truth by means of the lash, forgetful of the rule, — “ The end does not justify the means.”
There is error. This opinion will be so certified.
Per Curiam. Venire ele novo.,,